Citation Nr: 0710787	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-10 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for narcolepsy.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1998 to 
October 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Muskogee, Oklahoma.  A January 2007 
videoconference hearing was held before the Board with regard 
to this appeal; a transcript of that hearing is associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board concludes that 
a remand is necessary for additional development for the 
reasons discussed below.

A. VCAA Notice

VA must notify claimants seeking VA benefits what information 
or evidence is needed in order to substantiate a claim, and 
VA has a duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. § 3.159; 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, no VCAA notification letter has been sent with 
regard to the evidence needed to substantiate a claim for a 
higher rating for narcolepsy.  Additionally, no notice has 
been provided regarding the evidence necessary to establish 
an effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  Accordingly, the Board concludes that this 
case must be remanded for compliance with the required notice 
and duty to assist provisions because it would be potentially 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  As the Board cannot rectify this procedural 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this matter must be remanded for further development.

B. Evidence Not Considered by RO

The Board observes that an August 2006 VA examination report 
was associated with the claims folder following the issuance 
of the September 2006 statement of the case.  At his January 
2007 Board hearing, the veteran expressly declined waiving 
consideration by the agency of original jurisdiction (AOJ) 
with regard to this evidence.  Applicable VA regulations 
require that pertinent evidence must be referred to the AOJ 
for review and preparation of a supplemental statement of the 
case unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304 (2006).  In light of 
the veteran's testimony, the Board must remand this appeal so 
that the AOJ may review this evidence and, if the claims 
remain denied, include such evidence in a supplemental 
statement of the case.  Id.

C. Missing Treatment Records

The veteran indicated at his January 2007 Board hearing that 
he is currently receiving treatment for his service-connected 
narcolepsy at the Tulsa Outpatient Clinic (OPC) and the 
Oklahoma City VA Medical Center (MC).  However, a review of 
the claims folder reveals that treatment records from the 
Tulsa OPC and the Oklahoma City VAMC are only as current as 
July 2006 and January 2005, respectively.  Additionally, the 
Board observes that an August 2004 VA treatment record notes 
that the veteran reported treatment by a sleep specialist, 
Dr. Bregman, and a private neurologist, Dr. Dean.  
Furthermore, a May 2004 VA treatment record makes note of a 
May 2004 consultation report received from Dr. Dean at 
Neurological Associates of Tulsa.

VA has a duty to obtain all outstanding identified VA 
treatment records as such records are constructively in the 
possession of VA adjudicators during the consideration of a 
claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the 
Board must remand this appeal to obtain the veteran's most 
current records from the Tulsa OPC and the Oklahoma City 
VAMC.  Additionally, the veteran should be contacted and 
asked to provide additional information and consent forms for 
the private treatment providers identified above.  See 
38 C.F.R. § 3.159 (2006).  Upon receipt of this information, 
appropriate attempts should be made to obtain these private 
treatment records.

D. VA Examination

Finally, the Board observes that although the veteran was 
provided three VA examinations since filing his claim for an 
increased evaluation for narcolepsy, none of these 
examinations was for the express purpose of rating the 
current severity of his narcolepsy, including the severity 
and frequency of any narcolepsy symptoms and/or events.  The 
Board thus concludes that a remand is necessary in order to 
provide the veteran a VA examination for the express purpose 
of evaluating the severity of his service-connected 
disability.  38 C.F.R. § 3.159 (2006); see also VAOPGCPREC 
11-95 (1995) (a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination).

The veteran's narcolepsy is rated according to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8108 (2006), which indicates that 
narcolepsy should be rated under Diagnostic Code 8911, the 
rating for petit mal epilepsy.  Petit mal epilepsy is 
evaluated under the general rating formula for minor 
seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8911 (2006).  
The veteran's narcoleptic episodes are analogous to minor 
seizures, because his periods of falling asleep can be 
considered the equivalent of a brief interruption in 
consciousness.  See NOTE (1) and (2), 38 C.F.R. § 4.124a, 
Diagnostic Code 8911.

The rating criteria for minor seizures focuses on the 
frequency of such seizures (or narcoleptic episodes in this 
case).  Therefore, the VA examination should focus on the 
types of narcoleptic episodes experienced by the veteran, as 
well as the frequency of such episodes.  Additionally, the 
examiner should review any lay testimony regarding the 
frequency of such episodes.  See 38 C.F.R. § 4.121 (2006) 
(the frequency of seizures should be ascertained under the 
ordinary conditions of life and competent, consistent lay 
testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted).

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran all notice and duty 
to assist obligations with regard to the 
veteran's claim for an increased 
evaluation for narcolepsy.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  In this regard, the veteran 
must be provided a notice letter and 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim for a higher 
rating, including information regarding 
the establishment of an effective date.  
The veteran should also be provided notice 
regarding the information or evidence that 
VA will obtain, if any.  38 U.S.C.A. § 
5103(a); see also Dingess, supra.  The 
veteran must also be asked to submit all 
pertinent information or evidence in his 
possession.  38 C.F.R. § 3.159.

2. Contact the veteran to obtain the names 
and addresses of all medical care 
providers/facilities who provided 
treatment for his service-connected 
narcolepsy, including Dr. Bregman and Dr. 
Dean, as well as the dates of treatment.  
After securing the necessary release from 
the veteran, obtain these records.

3. Obtain any VA treatment records from 
the Tulsa OPC for the period from July 
2006 through the present and from the 
Oklahoma City VAMC for the period from 
January 2005 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

4. After all necessary development, 
including that discussed above, has been 
completed, schedule the veteran for a 
neurological examination to determine the 
nature and extent of the service-connected 
seizures.  The claims folder, including a 
copy of this REMAND, must be made 
available to the examiner in conjunction 
with the examination.  The examiner should 
indicate that the claims folder was 
reviewed.  Any testing deemed necessary 
should be performed.  The examiner should 
provide a discussion of the frequency and 
severity of the veteran's narcoleptic 
episodes, to include any identified 
seizures.

5. After completion of the above, review 
the expanded record, including the August 
2006 VA examination report, and determine 
if the veteran has submitted evidence 
sufficient to warrant entitlement to the 
benefit sought.  Unless the benefit sought 
on appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




